DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
In view of the amendment filed 07/26/2022:
Claims 1-5 and 15-20 are pending.
Claims 8-13 are withdrawn from further consideration.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh et al. (WO2016171724A1), and further in view of Cross et al. (US20200406537), and as evidenced by Tena et al. “Poly(ether–amide) vs. poly(ether–imide) copolymers for post- combustion membrane separation processes” RSC Adv., 2015, 5, 22310-22318- herein referred to as Tena, and further in view of.
Regarding claim 1, Emamjomeh teaches a three-dimensional (3D) printing kit (3D printing system 12; Figure 2A), comprising: a build material composition including a polyether amide polymer powder (build material 16 in Figure 2A-2D; [0019] build material 16 include polyamides (PAs) (e.g., PA 1 1 / nylon 1 1 , PA 12 / nylon 12, PA 6 / nylon 6, PA 8 / nylon 8, PA 9 / nylon 9, PA 66 / nylon 66, PA 612 / nylon 612, PA 812 / nylon 812, PA 912 / nylon 912, etc.)); and
a fusing agent (fusing agent 28; Figure 2A-2D) to be applied to at least a portion of the build material composition during 3D printing (Abstract: selectively applying a fusing agent on a portion of the sinterable material), the fusing agent including an energy absorber to absorb electromagnetic radiation and to convert the absorbed electromagnetic radiation to thermal energy, to melt or fuse the at least a portion of the polyether amide polymer powder ([0011] fusing agent is capable of absorbing radiation and converting the absorbed radiation to thermal energy, which in turn melts or sinters the build material that is in contact with the fusing agent); and 
a detailing agent (detailing agent 29; Figure 2d) including a surfactant present in an amount ranging from about 0.1 wt% to about 5 wt% based on a total weight of the detailing agent ([0043] detailing agent 29 also includes the surfactant… surfactant may range from about 0.10 wt% to about 5.00 wt% with respect to the total weight of the detailing agent 29), a co- solvent present in an amount ranging from about 1 wt% to about 20 wt% ([0044] The detailing agent 29 also includes the co-solvent. The co-solvent is present in an amount ranging from about 1 .00 wt% to about 20.00 wt% based on the total weight of the detailing agent 29). However, Emamjomeh fails to teach the polyether amide polymer powder is a heat-aged polyether block amide polymer powder, wherein the heat-aged polyether block amide polymer powder is reflective of the electromagnetic radiation.
In the same field of endeavor pertaining to powders used in additive manufacturing apparatuses, Cross teaches a heat-aged polyether block amide polymer (Abstract: annealed additive manufacturing powder and [0035] now having described the method of annealing the additive manufacturing powder, reference will be made to materials comprising the additive manufacturing powder…. polyether block polyamides (PEBAs)). The powder is annealed to improve the flowability of the powder (Abstract: The additive manufacturing powder can be annealed to improve the flowability of the powder)
Further, Tena shows an absorbance spectrum of PEBAX® in ethanol/water in Figure 2, where at 1800 cm-1 (converts to ~5556 nm, which is in the Mid-IR wavelength region) and 3700 cm-1 (converts to ~2702 nm, which is in the Mid-IR wavelength region) the absorbance is zero.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polyether amide polymer powder of Emamjomeh be the heat-aged polyether block amide polymer of Cross, for the benefit of improving the flowability of the build powder.
Regarding claims 2-4, Emamjomeh modified with Cross and evidenced by Tena teaches the 3D printing kit as defined in claim 1. However, Emamjomeh fails to teach wherein the polyether block amide polymer has a relative solution viscosity at 250 °C ranging from about 1.55 to about 1.80 or 1.70 to about 1.80, and a relative solution viscosity at 250 °C, after the polyether block amide polymer has been heated to 1250C for up to 125 hours, ranging from about 1.55 to about 1.80, where all relative solution viscosity tests are based on International Standard ISO 307, Fifth Edition, 2007-05-15 using m-cresol as solvent.
In the same field of endeavor pertaining to polyetheramide polymer powders for additive manufacturing, Cross uses the polyether block amide polymer PEBAX® ([0100] Exemplary commercially available copolymers include, but are not limited to, those available under the tradenames of “VESTAMID” (Evonik Industries, Essen, Germany); “PLATAMID” (Arkema, Colombes, France), e.g., product code H2694; “PEBAX” (Arkema)), where the instant application also uses PEBAX® as described in the specification of the instant application in [0017] ([0017] Examples of the polyether block amide polymer include PEBAX® resins (available from Arkema Inc.)). Therefore, it is assumed that the polymer of Cross has the properties claimed in claims 2-4, as both Cross and the instant application use PEBAX®.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the polyether block amide polymer of Emamjomeh to be PEBAX®, as taught by Cross, because PEBAX® is a known material that is suitable to use for the same purpose (see MPEP 2144.07).
Regarding claim 5, Emamjomeh modified with Cross and evidenced by Tena teaches the 3D printing kit as defined in claim 1. Emamjomeh teaches wherein the heat-aged polyether block amide polymer powder has a particle size ranging from about 7 µm to about 225 µm ([0021] average size of the particles of the build material 16 ranges from 5 μm to about 100 μm).
Regarding claim 15, Emamjomeh teaches a three-dimensional (3D) printing composition (see material in material bed of Figure 2D), comprising: 
a build material composition including a polyether amide polymer powder (build material 16 in Figure 2A-2D; [0019] build material 16 include polyamides (PAs) (e.g., PA 1 1 / nylon 1 1 , PA 12 / nylon 12, PA 6 / nylon 6, PA 8 / nylon 8, PA 9 / nylon 9, PA 66 / nylon 66, PA 612 / nylon 612, PA 812 / nylon 812, PA 912 / nylon 912, etc.)); and 
a fusing agent (fusing agent 28; Figure 2A-2D) applied to an area of the build material composition (Abstract: selectively applying a fusing agent on a portion of the sinterable material), the fusing agent including an energy absorber to absorb electromagnetic radiation and to convert the absorbed electromagnetic radiation to thermal energy, to melt or fuse at least a portion of the heat-aged polyether block amide polymer powder in the areas exposed to the fusing agent ([0011] fusing agent is capable of absorbing radiation and converting the absorbed radiation to thermal energy, which in turn melts or sinters the build material that is in contact with the fusing agent); and 
a detailing agent (detailing agent 29; Figure 2d) applied to at least a portion of the area of the build material composition to alter a level of fusing of the polyether amide polymer powder in the at least the portion ([0059] when the detailing agent 29 is applied with the fusing agent 28 in at least part of the portion(s) 44, different curing levels may be achieved), the detailing agent including a surfactant present in an amount ranging from about 0.1 wt% to about 5 wt% based on a total weight of the detailing agent ([0043] detailing agent 29 also includes the surfactant… surfactant may range from about 0.10 wt% to about 5.00 wt% with respect to the total weight of the detailing agent 29), a co-solvent present in an amount ranging from about 1 wt% to about 20 wt%, and water ([0044] The detailing agent 29 also includes the co-solvent. The co-solvent is present in an amount ranging from about 1 .00 wt% to about 20.00 wt% based on the total weight of the detailing agent 29). However, Emamjomeh fails to teach the polyether amide polymer powder is a heat-aged polyether block amide polymer powder, wherein the heat-aged polyether block amide polymer powder is reflective of the electromagnetic radiation.
In the same field of endeavor pertaining to powders used in additive manufacturing apparatuses, Cross teaches a heat-aged polyether block amide polymer (Abstract: annealed additive manufacturing powder and [0035] now having described the method of annealing the additive manufacturing powder, reference will be made to materials comprising the additive manufacturing powder…. polyether block polyamides (PEBAs)). The powder is annealed to improve the flowability of the powder (Abstract: The additive manufacturing powder can be annealed to improve the flowability of the powder)
Further, Tena shows an absorbance spectrum of PEBAX® in ethanol/water in Figure 2, where at 1800 cm-1 (converts to ~5556 nm, which is in the Mid-IR wavelength region) and 3700 cm-1 (converts to ~2702 nm, which is in the Mid-IR wavelength region) the absorbance is zero.
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the polyether amide polymer powder of Emamjomeh be the heat-aged polyether block amide polymer of Cross, for the benefit of improving the flowability of the build powder.
Regarding claim 20, Emamjomeh modified with Cross and evidenced by Tena teaches the 3D printing kit as defined in claim 1.  Emamjomeh teaches wherein the detailing agent further includes a colorant that absorbs no radiation having wavelengths in a range of 650 nm to 2500 nm, or that absorbs less than 10% of radiation having wavelengths in a range of 650 nm to 2500 nm (Abstract: detailing agent for three-dimensional (3D) printing includes a colorant present in an amount ranging from about 1.00 wt% to about 3.00 wt% based on a total weight of the detailing agent. The colorant is a dye having substantially no absorbance in a range of 650 nm to 2500 nm).

Claims 16, 17, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh et al. (WO2016171724A1), Cross et al. (US20200406537), and as evidenced by Tena et al. “Poly(ether–amide) vs. poly(ether–imide) copolymers for post- combustion membrane separation processes” RSC Adv., 2015, 5, 22310-22318- herein referred to as Tena, and further in view of Constantinou et al. (US20180345576).
Regarding claim 16, Emamjomeh modified with Cross and evidenced by Tena teaches the 3D printing kit as defined in claim 1. While Emamjomeh teaches the fusing agent may be any near infrared light absorbing dye or pigment ([0031] The active material may be near infrared light absorber. As examples, the active material may be any near IR dye or pigment), Emamjomeh fails to explicitly teach wherein the energy absorber is selected from the group consisting of anthraquinone dyes or pigments, metal dithiolene dyes or pigments, perylenediimide dyes or pigments, croconium dyes or pigments, pyrilium or thiopyrilium dyes or pigments, boron- dipyrromethene dyes or pigments, and aza-boron-dipyrromethene dyes or pigments.
In the same field of endeavor pertaining to additive manufacturing apparatuses, Constantinou teaches wherein the energy absorber is anthraquinone dyes ([0182] an infrared absorbing dye can be an anthraquinone dye). 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the energy absorber of Emamjomeh consist of anthraquinone dyes, as taught by Constantinou, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Emamjomeh teaches the fusing agent may be any near infrared light absorbing dye or pigment, and anthraquinone dyes are one example of an infrared absorbing dye that is used in the field of additive manufacturing.
Regarding claim 17, Emamjomeh modified with Cross and evidenced by Tena teaches the 3D printing kit as defined in claim 1. While Emamjomeh teaches the fusing agent may be any near infrared light absorbing dye or pigment ([0031] The active material may be near infrared light absorber. As examples, the active material may be any near IR dye or pigment), Emamjomeh fails to explicitly teach wherein the energy absorber comprises an inorganic pigment selected from the group consisting of lanthanum hexaboride, tungsten bronzes, indium tin oxide, aluminum zinc oxide, ruthenium oxide, silver, gold, platinum, iron pyroxenes, modified iron phosphates (AxFeyPO4), modified copper pyrophosphates (AxCuyP207), and combinations thereof.
In the same field of endeavor pertaining to additive manufacturing apparatuses, Constantinou teaches wherein the energy absorber comprises the inorganic pigment indium tin oxide ([0182] an infrared energy absorber present as a metal oxide can be… indium-doped tin oxide) or aluminum zinc oxide ([0182] an infrared energy absorber present as a metal complex can be a zinc oxide comprising at least one element selected from the group consisting of In, Ga, Al, and Sb).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the energy absorber of Emamjomeh comprise the inorganic pigment indium tin oxide or aluminum zinc oxide, as taught by Constantinou, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Emamjomeh teaches the fusing agent may be any near infrared light absorbing dye or pigment, and indium tin oxide or aluminum zinc oxide are two examples of infrared absorbing dyes that are used in the field of additive manufacturing.
Regarding claim 19, Emamjomeh modified with Cross and evidenced by Tena teaches the 3D printing kit as defined in claim 1. While Emamjomeh teaches the fusing agent may be any near infrared light absorbing dye or pigment ([0031] The active material may be near infrared light absorber. As examples, the active material may be any near IR dye or pigment), Emamjomeh fails to explicitly teach wherein the energy absorber comprises an inorganic pigment selected from the group consisting of lanthanum hexaboride, tungsten bronzes, aluminum zinc oxide, ruthenium oxide, silver, gold, platinum, iron pyroxenes, modified iron phosphates (AxFeyPO4), modified copper pyrophosphates (AxCuyP207), and combinations thereof.
In the same field of endeavor pertaining to additive manufacturing apparatuses, Constantinou teaches wherein the energy absorber comprises the inorganic pigment aluminum zinc oxide ([0182] an infrared energy absorber present as a metal complex can be a zinc oxide comprising at least one element selected from the group consisting of In, Ga, Al, and Sb).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the energy absorber of Emamjomeh comprise the inorganic pigment aluminum zinc oxide, as taught by Constantinou, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Emamjomeh teaches the fusing agent may be any near infrared light absorbing dye or pigment, and aluminum zinc oxide is one example of an infrared absorbing dye that is used in the field of additive manufacturing.

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Emamjomeh et al. (WO2016171724A1), Cross et al. (US20200406537), and as evidenced by Tena et al. “Poly(ether–amide) vs. poly(ether–imide) copolymers for post- combustion membrane separation processes” RSC Adv., 2015, 5, 22310-22318- herein referred to as Tena, and further in view of Isobe et al. (US20210187838).
Regarding claim 18, Emamjomeh modified with Cross and evidenced by Tena teaches the 3D printing kit as defined in claim 1. While Emamjomeh teaches the fusing agent may be any near infrared light absorbing dye or pigment ([0031] The active material may be near infrared light absorber. As examples, the active material may be any near IR dye or pigment), Emamjomeh fails to explicitly teach the energy absorber is selected from the group consisting of metal dithiolene dyes or pigments, perylenediimide dyes or pigments, croconium dyes or pigments, pyrilium or thiopyrilium dyes or pigments, boron-dipyrromethene dyes or pigments, and aza- boron-dipyrromethene dyes or pigments.
In the same field of endeavor pertaining to additive manufacturing apparatuses, Isobe teaches wherein the energy absorber is selected from the group consisting of metal dithiolene dyes or pigments ([0053] Specific examples of the energy absorbent include infrared absorbents such as… nickel dithiolene complexes).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to have the energy absorber of Emamjomeh be selected from the group consisting of metal dithiolene dyes or pigments, as taught by Isobe, since choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success is obvious. It has been shown that a person of ordinary skill has good reason to pursue the known options in their art. If this leads to an anticipated success, it is likely that it was not due to innovation but of ordinary skill and common sense (KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007)). In the instant case, Emamjomeh teaches the fusing agent may be any near infrared light absorbing dye or pigment, and metal dithiolene dyes or pigments are one example of an infrared absorbing dye that is used in the field of additive manufacturing.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLA MACHNESS whose telephone number is (408)918-7587. The examiner can normally be reached Monday - Thursday and alternate Fridays, 7:30-4:30 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.M./             Examiner, Art Unit 1743                                                                                                                                                                                           

/JOSEPH S DEL SOLE/Supervisory Patent Examiner, Art Unit 1743